Hines, J.
1. Under the pleadings and the evidence the order appointing the receivers was erroneous (the defendant being entitled to one half of the estate if an intestacy is declared, and to two thirds thereof if the will of his deceased father is finally set up and established, and there being no allegation or proof of his insolvency), without first giving the defendant the opportunity to give bond in a sufficient amount and so framed and conditioned as to fully protect the petitioner in whatever rights she may be able to establish, and for the payment of any recovery she may be entitled -to, by the verdict and judgment at the final hearing of this or of any other ease, for her share as an heir at law of the intestate. Direction is accordingly given that the trial judge, without hearing any evidence, so modify the order already passed as to make the same conform to the ruling above announced. Bivins v. Marvin, 96 Ga. 268 (22 S. E. 923).

Judgment reversed, with (direction.


All the Justices concur.

W. O. Wilson, for plaintiff in error. Clarke & Clarke, contra.